Cite as 2013 Ark. App. 472

                ARKANSAS COURT OF APPEALS
                                      DIVISION IV
                                      No. CV-12-943


STEVEN LYNN WILLIAMS                            Opinion Delivered   September 4, 2013
                    APPELLANT
                                                APPEAL FROM THE GARLAND
V.                                              COUNTY CIRCUIT COURT
                                                [NO. DR-12-359]

OFFICE OF CHILD SUPPORT                         HONORABLE VICKI SHAW COOK,
ENFORCEMENT                                     JUDGE
                      APPELLEE
                                                APPEAL DISMISSED



                            KENNETH S. HIXSON, Judge

       Appellant Steven Lynn Williams purports to appeal from an order of the Garland

County Circuit Court, which confirmed registration of a Florida child-support order

and granted a judgment of $435,298 to appellee Office of Child Support Enforcement for

past-due support. However, because Mr. Williams filed a posttrial motion for new trial, the

timeliness of his appeal is measured from the disposition of the posttrial motion, which was

deemed denied after 30 days. Mr. Williams raises numerous arguments for reversal. Because

Mr. Williams failed to timely file a notice of appeal from the date of the deemed-denied

motion, we must dismiss Mr. Williams’s appeal for lack of appellate jurisdiction.

       On October 1, 1991, the State of Florida issued a final judgment against Mr. Williams

for back child-support arrearage and future child support. On April 9, 2012, Office of Child

Support Enforcement filed a notice of registration of the Florida child-support order in

Garland County, Arkansas. On April 16, 2012, a notice was mailed to Mr. Williams advising
                                 Cite as 2013 Ark. App. 472

him of a May 23, 2012 hearing date. On April 25, 2012, Mr. Williams filed a motion to

dismiss and a motion for production of documents.

       The hearing was held as scheduled on May 23, 2012, and Mr. Williams failed to

appear. On May 29, 2012, the trial court entered the order confirming registration of the

Florida child-support order.

       On June 6, 2012, Mr. Williams timely filed a motion for new trial, and a hearing on

his motion was held on June 27, 2012.              The trial court entered an order denying

Mr. Williams’s motion for new trial on July 10, 2012. From that order, Mr. Williams filed

a notice of appeal on August 7, 2012.

       Under Arkansas Rule of Appellate Procedure–Civil 4(b)(1), Mr. Williams’s June 6,

2012, motion for new trial extended the time for filing his notice of appeal.1 Rule 4(b)(1)

provides that “if the circuit court neither grants nor denies the motion within thirty days of

its filing, the motion shall be deemed denied by operation of law as of the thirtieth day, and

the notice of appeal shall be filed within thirty days of that date.” When the trial court fails

to act within the thirty-day period under Rule 4(b)(1), it loses jurisdiction to consider a

motion for new trial. See Murchison v. Safeco Ins. Co. of Ill., 367 Ark. 166, 238 S.W.3d 11

(2006).




       1
        Mr. Williams subsequently filed several more postjudgment motions attempting to
obtain relief from the May 29, 2012 order. However, because none of these motions were
filed within ten days of the judgment as required by Rule 4(b)(1), they did not extend the
time for filing the notice of appeal.

                                               2
                                  Cite as 2013 Ark. App. 472

       In this case, the hearing on the motion for new trial was held on June 27. The trial

court’s order denying the motion was signed on July 3. However, the order denying the

motion was not filed until July 10. By the time the order was filed on July 10, the 30-day

consideration period granted to the circuit court by Arkansas Rule of Appellate

Procedure–Civil 4(b)(1) had expired by operation of law. See Carruth v. Carruth, 2013 Ark.

App. 213, __ S.W.3d __. Pursuant to Ark. Sup. Ct. Administrative Order No. 2(b)(2), an

order of a circuit court does not become effective until it is reduced to writing and filed.

Carroll v. Carroll, 2013 Ark. App. 401. Because the trial court did not act on Mr. Williams’s

June 6, 2012 motion for new trial within thirty days, it was deemed denied by operation of

law on July 6, 2012. Because the trial court failed to act on the motion by July 6, it was

without jurisdiction to enter the July 10, 2012 order denying Mr. Williams’s motion for new

trial. Therefore, Mr. Williams had thirty days from the deemed-denial date of July 6, 2012,

to file his notice of appeal. Because the thirtieth day fell on a Sunday, his notice of appeal was

due on August 6, 2012. Mr. Williams did not file his notice of appeal until August 7, 2012,

and for that reason this court lacks jurisdiction and the appeal must be dismissed. Our

supreme court has held that the lack of a timely notice of appeal deprives the appellate court

of jurisdiction and is an issue the appellate court must raise sua sponte. Ellis v. Ark. State Hwy.

Comm’n, 2010 Ark. 196, 363 S.W.3d 321.

       Appeal dismissed.

       WHITEAKER and VAUGHT, JJ., agree.

       Steven Lynn Williams, pro se appellant.
       Greg L. Mitchell, for appellee.

                                                3